                                                Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 1 of 13




                                       1   Louis M. Diesel (003595)
                                           Jason J. Bliss (018246)
                                       2   ASPEY WATKINS & DIESEL, PLLC
                                           123 N. San Francisco Street, 3rd Floor
                                       3   Flagstaff, Arizona 86001
                                           Telephone: (928) 774-1478
                                       4   Email: LDiesel@awdlaw.com
                                           JBliss@awdlaw.com
                                       5   Attorneys for Plaintiff

                                       6                           UNITED STATES DISTRICT COURT

                                       7                                     DISTRICT OF ARIZONA

                                       8    BRITTA ANDERSON, surviving wife of
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                            decedent AARON W. ANDERSON, on her Case No.
                                       9    own behalf and on behalf of all statutory
      Flagstaff, AZ 86001
         (928) 774-1478




                                            wrongful death beneficiaries, including   COMPLAINT
                                      10    DIANE and WAYNE ANDERSON,
                                            surviving parents of AARON W.
                                      11    ANDERSON,

                                      12                        Plaintiff,
                                                  vs.
                                      13
                                            UNITED STATES OF AMERICA,
                                      14
                                                                Defendant.
                                      15

                                      16         Plaintiff Britta Anderson, surviving spouse of decedent Aaron Anderson, on her own

                                      17   behalf and on behalf of all statutory wrongful death beneficiaries, for her claims against

                                      18   Defendant United States of America, alleges as follows:

                                      19                            I.       JURISDICTION AND VENUE

                                      20         1.     This is a claim for negligence and wrongful death pursuant to the Federal Tort

                                      21   Claims Act, United States Code (“U.S.C.”) sections 28 U.S.C. §§ 2671 et. seq.

                                                                                      -1-
                                                Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 2 of 13




                                       1         2.       This is a civil action arising under the laws of the United States, and is also a

                                       2   civil action against the United States for money damages for death caused by the negligent

                                       3   or wrongful act or omission of United States government employees acting within the scope

                                       4   of their employment. This Court therefore has jurisdiction pursuant to 28 U.S.C. §§ 1331

                                       5   and 1346(b).

                                       6         3.       Plaintiff is a resident of the District of Arizona. Also, the acts or omissions

                                       7   complained of in this civil action occurred within the District of Arizona. Venue in the

                                       8   District of Arizona is appropriate pursuant to 28 U.S.C. § 1402(b).
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                       9                                          II.    PARTIES
      Flagstaff, AZ 86001
         (928) 774-1478




                                      10         4.       Plaintiff Britta Anderson is the surviving spouse of decedent Aaron W.

                                      11   Anderson. Pursuant to Arizona Revised States (A.R.S.) § 12-612(A), Plaintiff brings this

                                      12   suit on her own behalf and on behalf of all statutory wrongful death beneficiaries, including

                                      13   Aaron W. Anderson’s surviving parents Diane and Wayne Anderson.

                                      14         5.       The United States Department of Agriculture, U.S. Forest Service (hereinafter

                                      15   “USFS”), is a “federal agency” and employees of the USFS are “employees of the

                                      16   government” within the meaning of 28 U.S.C. §§ 1346(b) and 2671.

                                      17                               III.   FACTUAL ALLEGATIONS

                                      18         6.       This civil action arises out of the negligent acts and omissions of USFS

                                      19   employees as they were conducting a prescribed burn near the City of Williams, Arizona and

                                      20   near Mile Post 172 on Interstate 40.

                                      21

                                                                                         -2-
                                                Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 3 of 13




                                       1          7.     On or about October 18, 2016, the Williams Ranger District of the USFS

                                       2   reports that it ignited over 2,000 acres as part of a prescribed burn project it called the

                                       3   Greenbase Prescribed Fire Project (hereinafter “the Prescribed Burn”).

                                       4          8.     Prescribed burn projects such as the subject Prescribed Burn require creation,

                                       5   review and approval of a prescribed fire plan, and such plans govern all aspects of USFS

                                       6   operations as it concerns the prescribed burn.

                                       7          9.     Prescribed burn projects such as the subject Prescribed Burn require careful

                                       8   coordination among the USFS and multiple state, county and/or local agencies, including
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                       9   state, county and/or local agencies responsible for ensuring roadway safety.
      Flagstaff, AZ 86001
         (928) 774-1478




                                      10          10.    Among other issues, prescribed fire plans for prescribed burn projects such as

                                      11   the subject must address the manner in which a host of risk mitigation and smoke

                                      12   management concerns will be addressed during the course of the project.

                                      13          11.    Among other issues, prescribed fire plans for prescribed burn projects such as

                                      14   the subject must address interagency coordination issues, including communication protocols

                                      15   for prescribed burn project information that impacts, among other things, roadway safety.

                                      16          12.    Firefighter and public safety is always the “number one objective” for the

                                      17   USFS in conducting prescribed burn programs.

                                      18          13.    Prescribed fire plans must assign a complexity rating to each prescribed burn

                                      19   plan element utilizing a “low”, “moderate,” or “high” complexity rating, with a resulting

                                      20   overall complexity rating for the project as a whole.

                                      21

                                                                                       -3-
                                                Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 4 of 13




                                       1          14.     The USFS, through regional forest supervisors, periodically issues a

                                       2   “Delegation of Authority” in which it details USFS line officer authorities for various

                                       3   wildfire decisions for an upcoming fire season.

                                       4          15.     Kaibab National Forest (“KNF”) Forest Supervisor Heather Provencio issued

                                       5   a June 1, 2016 Wildland Fire Management Delegation of Authority in which she listed

                                       6   Williams Ranger District Ranger Danelle Harrison as authorized to make decisions on

                                       7   prescribed burn projects of “moderate” complexity only.

                                       8          16.     Williams District Ranger Danelle Harrison approved the Greenbase Prescribed
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                       9   Fire Plan for the subject Prescribed Burn on or about September 16, 2016 (hereinafter
      Flagstaff, AZ 86001
         (928) 774-1478




                                      10   “Prescribed Fire Plan”).

                                      11          17.     The Prescribed Fire Plan acknowledges the likelihood of smoke impacts on

                                      12   Interstate 40 near the Prescribed Burn area, and that the likelihood of such impacts will

                                      13   necessitate certain limitations on fire ignitions.

                                      14          18.     The Prescribed Fire Plan notes that smoke from the Prescribe Burn may settle

                                      15   in “public used” areas overnight.

                                      16          19.     The Prescribed Fire Plan notes that some “areas of high public use” around the

                                      17   Prescribed Burn “could lead to more serious accidents/injuries to the firefighters or the

                                      18   public.”

                                      19          20.     The Prescribed Fire Plan required USFS personnel to consider wind direction

                                      20   and ventilation rates prior to fire ignition.

                                      21

                                                                                           -4-
                                                Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 5 of 13




                                       1          21.    In the Prescribed Fire Plan, the USFS assigned the subject Prescribed Burn a

                                       2   “Summary Complexity Rating” of “Moderate.”

                                       3          22.    The Prescribed Fire Plan required that on-site weather observations be taken

                                       4   and transmitted hourly to burn personnel while ignitions are taking place.

                                       5          23.    The Prescribed Fire Plan also required the Burn Boss to request a Spot Weather

                                       6   Forecast prior to ignition each day of burning.

                                       7          24.    The Prescribed Fire Plan required the Burn Boss to examine probable daytime

                                       8   and nighttime smoke behavior and to select burn days most conducive to minimizing impacts.
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                       9          25.    The Prescribed Fire Plan required the Burn Boss to ensure appropriate signing
      Flagstaff, AZ 86001
         (928) 774-1478




                                      10   of roads according to expected smoke behavior prior to ignition.

                                      11          26.    The Prescribed Fire Plan required the Burn Boss to implement the smoke

                                      12   management practices contained within Arizona Administrative Code (“A.A.C.”) R18-2-

                                      13   1510 if possible. The management practices cited in the Prescribed Fire Plan include the

                                      14   admonition that the “[b]urn does not occur if forecasted weather indicates poor or marginal

                                      15   ventilation” and that “[o]perations are suspended under poor smoke dispersion conditions.”

                                      16          27.    The Prescribed Fire Plan required the Burn Boss to ensure that forecasted

                                      17   winds and temperatures are within prescription parameters, and that the extended (3-5 day)

                                      18   forecast does not indicate weather conducive to holding problems.

                                      19          28.    The Prescribed Fire Plan required the Burn Boss to assign an individual to

                                      20   monitor and record weather observations before, during and after ignitions.

                                      21

                                                                                       -5-
                                                Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 6 of 13




                                       1          29.    A spot weather forecast issued by the National Weather Service for the day of

                                       2   October 18, the night of October 18, and the early morning hours of October 19, 2016

                                       3   predicted a significant wind reversal beginning at midnight on October 19, 2016 (with winds

                                       4   from the southwest shifting to the northeast).

                                       5          30.    The same spot weather forecast also predicted a minimum temperature of 33

                                       6   degrees Fahrenheit for the night of October 18/early morning hours of October 19, and

                                       7   maximum relative humidity of 80%.

                                       8          31.    Upon information and belief, on the morning of October 18, 2016, the USFS
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                       9   communicated to State agencies the likelihood that these forecast weather conditions would
      Flagstaff, AZ 86001
         (928) 774-1478




                                      10   result in increased smoke impacts on Interstate 40, including the area around Mile Post 172.

                                      11          32.    The USFS did not, however, suspend ignition operations or call off the planned

                                      12   October 18 ignition, nor did the USFS, upon information and belief, ensure an individual was

                                      13   assigned to monitor and record weather observations before, during and after ignitions, nor

                                      14   did the Burn Boss ensure, upon information and belief, that the USFS monitored smoke

                                      15   impacts prior to, during and after ignition.

                                      16          33.    The USFS also did not ensure appropriate signing of Interstate 40 to properly

                                      17   warn motorists of the anticipated increased smoke impacts from the Prescribed Burn.

                                      18          34.    Instead, the USFS simply proceeded with ignition of 2,333 acres of the Duck

                                      19   Lake Unit of the subject Prescribed Burn and, when the ignition activities were completed

                                      20   for the day, made no arrangements for ongoing post-burn monitoring of the weather or smoke

                                      21   conditions.

                                                                                          -6-
                                                Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 7 of 13




                                       1         35.    Upon information and belief, the USFS failed to implement a written

                                       2   agreement with the Arizona Department of Transportation (“ADOT”), the Arizona

                                       3   Department of Environmental Quality (“ADEQ”), and/or the Arizona Department of Public

                                       4   Safety (“DPS”) delineating roles and responsibilities for smoke and weather monitoring and

                                       5   for implementation of signing and other traffic control measures to address hazardous

                                       6   conditions presented by the Prescribed Burn smoke.

                                       7         36.    At or before 3:30 a.m. on October 19, 2016, multiple witnesses described

                                       8   extremely heavy smoke and low visibility on Interstate 40 near Mile Post 172 and the
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                       9   surrounding area.
      Flagstaff, AZ 86001
         (928) 774-1478




                                      10         37.    On October 17, 2016, Byron Peterson, a resident of Parks Arizona and a career

                                      11   meteorological technician with 34 years of service with the National Weather Service, noted

                                      12   and became extremely concerned about thick smoke from the Prescribed Burn.

                                      13         38.    On October 17, 2016, Mr. Peterson called the Kaibab National Forest Service

                                      14   headquarters in an attempt to reach KNF Supervisor Heather Provencio to complain about

                                      15   the smoke. Mr. Peterson was forced to leave a message and did not receive a call back.

                                      16         39.    On October 18, 2016, when the thick smoke from the Prescribed Burn

                                      17   continued, and when while driving Mr. Peterson encountered smoke conditions he described

                                      18   as “zero visibility,” Mr. Peterson attempted calls to the Kaibab National Forest (both the

                                      19   Forest Supervisor and Fire Manager), the Coconino County Health Department, the Arizona

                                      20   Department of Environmental Quality, the USFS regional office in Albuquerque, New

                                      21   Mexico, and the Arizona Daily Sun newspaper. Mr. Peterson reports he was unable to

                                                                                      -7-
                                                 Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 8 of 13




                                       1   actually talk to anyone and that no one from any of these agencies or publications returned

                                       2   his calls.

                                       3          40.    At about 3:30 a.m. on October 19, 2016, Jasbir Singh was operating his 2017

                                       4   Freightliner Tractor Trailer on Eastbound Interstate 40 near milepost 171 when the smoke

                                       5   from the prescribed burn became so heavy he could not see in front of his vehicle.

                                       6          41.    At or about the same time, decedent Aaron W. Anderson was operating a 2007

                                       7   Dodge Van also Eastbound on Interstate 40 near mileposts 171-172 in front of Mr. Singh’s

                                       8   vehicle.
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                       9          42.    Mr. Singh collided with the rear of the 2007 Dodge Van driven by Aaron
      Flagstaff, AZ 86001
         (928) 774-1478




                                      10   Anderson (the “Collision”), smashing it into another tractor trailer and crushing the van.

                                      11          43.    Aaron Anderson died as a result of the Collision.

                                      12          44.    From information provided by Mr. Singh to investigating law enforcement, it

                                      13   appears the smoke was so heavy that Mr. Singh never saw Aaron Anderson’s van. Mr. Singh

                                      14   instead says that he only saw the brake lights of the tractor trailer in front of Aaron Anderson

                                      15   into which Aaron Anderson’s van would be pushed and crushed. Mr. Singh at the scene in

                                      16   fact first believed he had collided directly with that tractor trailer, and not with Aaron

                                      17   Anderson’s van.

                                      18          45.    On or about October 5, 2017, and pursuant to 28 U.S.C. § 2675, Plaintiff

                                      19   presented her claim to the United States Forest Service alleging that the negligent and/or

                                      20   wrongful acts and omissions of employees of the USFS, among other tortfeasors, contributed

                                      21   to causing Aaron Anderson’s death, and authorizing settlement for a total sum of seven

                                                                                        -8-
                                                 Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 9 of 13




                                       1   million dollars (five million to Britta Anderson, one million to each of Aaron Anderson’s

                                       2   parents).

                                       3          46.       The USFS did not make final disposition of the claim within six months after

                                       4   Plaintiff’s submission, and pursuant to 28 U.S.C. § 2675 Plaintiff therefore deems the USFS’s

                                       5   inaction as a denial of the claim.

                                       6                                          Cause of Action One:

                                       7                                                Negligence

                                       8          47.       Plaintiff incorporates all previous allegations as if the same were fully set forth
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                       9   at this point.
      Flagstaff, AZ 86001
         (928) 774-1478




                                      10          48.       Pursuant to 28 U.S.C. § 1346(b), the United States shall be liable for money

                                      11   damages for death caused by the negligent or wrongful act or omission of any employee of

                                      12   the United States while acting within the scope of his office or employment, under

                                      13   circumstances where the United States, if a private person, would be liable to the claimant in

                                      14   accordance with the law of the place where the act or omission occurred.

                                      15          49.       The Collision and the Prescribed Burn occurred in Arizona, and therefore

                                      16   Arizona law governs the United States’ liability to Plaintiff and the other wrongful death

                                      17   beneficiaries on whose behalf Plaintiff brings claims.

                                      18          50.       Pursuant to 28 U.S.C. § 2674 the United States shall be liable in the same

                                      19   manner and to the same extent as a private individual under like circumstances for the

                                      20   negligent and/or wrongful acts and omissions of its employees.

                                      21          51.       The USFS, among other things and as discovery may reveal, had a duty to

                                                                                           -9-
                                                Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 10 of 13




                                       1   assign a complexity rating to the Prescribed Burn consistent with USFS criteria, guidelines

                                       2   and standards, and to obtain approval of the Prescribed Burn plan from a USFS representative

                                       3   with authority to approve a prescribed burns of that complexity rating.

                                       4          52.    The USFS, among other things and as discovery may reveal, and in

                                       5   coordination with involved State and local agencies, had a duty to adhere to all of the

                                       6   requirements of the Prescribed Fire Plan, to conduct smoke and roadway visibility

                                       7   monitoring, to suspend ignition operations or call off the planned October 18 ignition if

                                       8   weather conditions warranted, to ensure an individual was assigned to monitor and record
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                       9   weather observations before, during and after ignitions, to ensure that the USFS monitored
      Flagstaff, AZ 86001
         (928) 774-1478




                                      10   smoke impacts prior to, during and after ignition, to ensure appropriate signing of Interstate

                                      11   40 to properly warn motorists of the anticipated increased smoke impacts from the Prescribed

                                      12   Burn, and to otherwise fulfill its “number one objective” of ensuring “firefighter and public

                                      13   safety.”

                                      14          53.    As described above, the USFS breached these duties and failed to ensure the

                                      15   safety of the public by improperly assigning the Prescribed Burn a “moderate” complexity

                                      16   rating when it should have assigned the burn a “high” complexity rating, by allowing a

                                      17   District Ranger authorized only to approved burns of “moderate” complexity to approve the

                                      18   subject Prescribed Burn which should have been rated of “high” complexity, by igniting

                                      19   2,333 acres of the Duck Lake Unit of the subject Prescribed Burn under unfavorable weather

                                      20   conditions, by failing to suspend those ignition operations, by making no arrangements for

                                      21   ongoing post-burn monitoring of the weather or smoke conditions, and by failing to ensure

                                                                                       - 10 -
                                                 Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 11 of 13




                                       1   for appropriate signing or other traffic control measures to warn the public of the likelihood

                                       2   and danger of increased smoke concentrations, and by other acts and omissions are may be

                                       3   identified through discovery.

                                       4          54.    In addition, in igniting the Prescribed Burn, USFS employees had a duty to

                                       5   properly manage and control the Prescribed Burn in a manner consistent with Arizona law,

                                       6   including Arizona’s criminal code.

                                       7          55.    Upon information and belief, in managing and controlling the Prescribed Burn,

                                       8   USFS employees breached their duty to comply with Arizona law by, among other things,
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                       9   recklessly causing a fire which resulted in damage to a wildland area and which created an
      Flagstaff, AZ 86001
         (928) 774-1478




                                      10   unsafe condition on a major transportation corridor.

                                      11          56.    Upon information and belief, all USFS employees were acting within the scope

                                      12   of their office or employment in conducting all activities arising out of or related to the

                                      13   Prescribed Burn.

                                      14          57.    Among other tortfeasors including the driver Jasbir Singh and including

                                      15   employees of State agencies involved in the Prescribed Burn or State employees charged

                                      16   with ensuring the safety of the roadway during the Prescribed Burn, the negligence of

                                      17   employees of the USFS contributed to causing Aaron Anderson’s tragic death, and his

                                      18   surviving spouse and other statutory beneficiaries have suffered resulting damages in an

                                      19   amount to be proven at trial.

                                      20   ///

                                      21   ///

                                                                                       - 11 -
                                                Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 12 of 13




                                       1                                         Cause of Action Two:

                                       2                                            Negligence Per Se

                                       3          58.       Plaintiff incorporates all previous allegations as if the same were fully set forth

                                       4   at this point.

                                       5          59.       Discovery may reveal and/or the evidence may show that the USFS violated

                                       6   various federal and/or state statutes, regulations, policies or other standards in connection

                                       7   with the Prescribed Burn activities described above.

                                       8          60.       Discovery may reveal and/or the evidence may show that these statutes,
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                       9   regulations, policies, or other standards are standards enacted for the protection and safety of
      Flagstaff, AZ 86001
         (928) 774-1478




                                      10   the public.

                                      11          61.       Plaintiff and the other wrongful death beneficiaries upon whose behalf Plaintiff

                                      12   brings claims fall within the class of persons these statutes, regulations, policies or other

                                      13   standards are intended to protect.

                                      14          62.       Discovery may reveal and/or the evidence may show that these statutes,

                                      15   regulations, policies or other standards are intended to protect members of the public from

                                      16   the harm associated with the hazards to the traveling public created by heavy smoke and low

                                      17   visibility from a Prescribed Burn.

                                      18          63.       Among other tortfeasors, USFS employees’ violation of these statutes,

                                      19   regulations, policies or other standards, as the evidence may reveal, contributed to the cause

                                      20   of Aaron Anderson’s tragic death, and Plaintiff and the other wrongful death beneficiaries

                                      21   have suffered injuries and damages as will be proven at trial.

                                                                                           - 12 -
                                                Case 3:18-cv-08252-DLR Document 1 Filed 10/05/18 Page 13 of 13




                                       1          64.    This Court should adopt as the standard of care of a reasonable man the

                                       2   requirements of these statutes, regulations, written procedures, protocols, or other standards,

                                       3   and any violations thereof should constitute negligence per se.

                                       4          WHEREFORE, Plaintiff prays for judgment on behalf of all wrongful death

                                       5   beneficiaries and against the United States as follows:

                                       6      A. For the loss of love, affection, companionship, care, protection, and guidance since

                                       7          the death and in the future;

                                       8      B. For the pain, grief, sorrow, anguish, stress, shock, and mental suffering already
ASPEY, WATKINS & DIESEL, PLLC
123 N. San Francisco St., 3rd Floor




                                       9          experienced, and reasonably probable to be experienced in the future;
      Flagstaff, AZ 86001
         (928) 774-1478




                                      10      C. The income and services that have already been lost as a result of the death, and that

                                      11          are reasonably probable to be lost in the future;

                                      12      D. For punitive and/or exemplary damages as permitted by law and as warranted by the

                                      13          evidence;

                                      14      E. For Plaintiff’s costs incurred herein and accruing; and

                                      15      F. For such further relief as the Court deems proper.

                                      16                 DATED this 5th day of October, 2018

                                      17
                                                                                     ASPEY, WATKINS & DIESEL, PLLC
                                      18

                                      19                                             /s/ Jason Bliss
                                                                                     Louis M. Diesel
                                      20                                             Jason J. Bliss
                                                                                     Attorneys for Plaintiff
                                      21

                                                                                       - 13 -
